Exhibit 10.2.3
SandRidge Energy, Inc.
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102


Non-Qualified Stock Option Award Certificate and Agreement
Award Number: 
Plan:  SandRidge Energy, Inc. 2016 Omnibus Incentive Plan (Amended and
Restated August 8, 2018)
Name:   
Address:  


Employee ID:  


Effective (the “Grant Date”), you have been granted an award of Non-Qualified
Stock Options with respect to shares (the “Shares”) of SandRidge Energy, Inc.
(the “Company”) common stock (the “Award” or the “Option”). The Award is subject
to the following vesting schedule, exercise price and expiration date.
Vesting Schedule: 
Exercise Price:  
Expiration Date:  


______________________________________________________________________________


This Option is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2016 Omnibus Incentive Plan (Amended and Restated as of
August 8, 2018) and the Non-Qualified Stock Option Award Agreement. A copy of
the Plan can be found under the Department – People & Culture tab of the
Company’s intranet.
______________________________________________________________________________



1



--------------------------------------------------------------------------------



NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
PURSUANT TO THE
SANDRIDGE ENERGY, INC. 2016 OMNIBUS INCENTIVE PLAN
(AMENDED AND RESTATED AS OF AUGUST 8, 2018)


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified in the Non-Qualified Stock Option Award Certificate
attached hereto (the “Certificate”), is entered into by and between SandRidge
Energy, Inc., a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the SandRidge Energy, Inc. 2016
Omnibus Incentive Plan (Amended and Restated as of August 8, 2018), as may be
further amended from time to time (the “Plan”), which is administered by the
Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Options provided herein to the
Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement and the
Certificate are subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time, unless such amendments are (a) expressly intended not to
apply to the Award provided hereunder, or (b) impair the Participant’s rights
with respect to this Award without the consent of the Participant), all of which
terms and provisions are made a part of and incorporated in this Agreement as if
they were each expressly set forth herein. Any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan or
the Certificate. The Participant hereby acknowledges receipt of a true copy of
the Plan and that the Participant has read the Plan carefully and fully
understands its content. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2.Grant of Options. The Company hereby grants to the Participant, as of the
Grant Date, an Option with respect to the number of shares of common stock
specified in the Certificate. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement. The
Participant shall not have the rights of a stockholder in respect of the shares
underlying this Award, until such Award is exercised by the Participant in
accordance with the terms of this Agreement and the Plan and such shares
delivered to the Participant in accordance with Section 4 hereof.
2



--------------------------------------------------------------------------------



3.Vesting.
(a) In General. Subject to the provisions of Sections 3(b) through 3(c) hereof,
the Options shall vest in accordance with the vesting schedule detailed in the
Certificate; provided that the Participant has not experienced a Termination
prior to an applicable Vesting Date. Except as provided in this Agreement and/or
under an effective agreement between the Company and the Participant, there
shall be no proportionate or partial vesting for periods falling between each
Vesting Date, and all vesting shall occur only on the appropriate Vesting Date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on such Vesting Date.
(b) Change in Control Vesting. The Options shall fully vest if, during the term
of this Agreement, there is a Change in Control and within one (1) year
thereafter, the Participant experiences a Termination without Cause or for Good
Reason, provided that the Participant has not experienced a Termination prior to
the consummation of the Change in Control.
(c) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Options at any time and for any reason.
(d) Forfeiture. Subject to the provisions of Sections 3(b) and 3(c) hereof
and/or any accelerated vesting provided under an effective agreement between the
Company and the Participant, any unvested portion of the Options shall be
immediately forfeited upon the Participant’s Termination for any reason.
4.Exercise; Forfeiture. This Option may be exercised only to the extent that it
is earned, vested and exercisable and may, to the extent vested and exercisable,
be exercised in whole or in part. Except as set forth in this Section 4, (a) the
Participant may not exercise this Option unless at the time of exercise the
Participant has been employed by the Company continuously since the Date of
Grant, and (b) the unvested or unexercisable portion of this Option shall
terminate and be forfeited immediately on the date the Participant experiences a
Termination. This Option shall be exercisable during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative.
This Option may be exercised, in full or in part, by the Participant (or the
executors or administrators of the Participant’s estate) at any time on or after
the date the Option becomes vested pursuant to Section 3 and prior to the
Expiration Date or, if earlier:
•thirty (30) days after the termination of the Participant’s Service for any
reason other than death or Disability; or


•twelve (12) months after the termination of the Participant’s Service by reason
of death or Disability.
Notwithstanding any provision of the Plan or this Agreement, in the event the
Participant separates from service as a result of resignation or Termination for
Cause, any vested but unexercised portion of the Option will be immediately
forfeited.

3



--------------------------------------------------------------------------------



Any exercise of the Option is contingent upon the Participant (i) paying the
Exercise Price in accordance with Section 5 below, and (ii) providing the
Company with an executed copy of such documents it requires for the Participant
to agree and acknowledge that the Participant is bound and subject to the terms
of any agreements or restrictions generally-applicable to holders of Company
Common Stock. If the Participant fails to (x) timely exercise the Option; (y)
pay the Exercise Price; and/or (z) execute such documentation, Participant shall
forfeit all rights to the vested Option.
Any stock certificates with respect to Shares underlying the Option which are
vested and exercised in accordance with the terms of this Agreement shall be
delivered by the Company to the Participant as soon as practicable following the
exercise date.
1.Payment. Payment shall be in cash, or by certified or cashier’s check payable
to the order of the Company, free from all collection charges, on an amount
equal to the aggregate Exercise Price. In addition, with the Board’s consent,
payment may be made (a) partially or entirely in whole Shares of the Company
owned or held by the Participant prior to the date of exercise, which has a Fair
Market Value per share equal to the Exercise Price for such number of shares as
of the close of business on the immediately preceding business day, with the
balance, if any, to be paid in cash; (b) by authorizing a third party to sell
Shares (or a sufficient portion of the shares) acquired upon exercise of the
Option and to remit to the Company a sufficient portion of the sale proceeds to
pay the aggregate Exercise Price and any tax withholding resulting from such
exercise; or (c) by directing the Company to withholding of Shares (valued at
Fair Market Value as of the day of exercise) that would otherwise by issuable
upon exercise of such options in an amount equivalent to the aggregate Exercise
Price and any tax withholding resulting from such exercise.
Prior to the issuance of any Shares under this Agreement and the Plan, the
Participant shall agree and acknowledge that, with respect to ownership of any
Shares, the Participant is bound and subject to the terms of any agreements or
restrictions generally-applicable to holders of Company common stock, to the
extent not already a party thereto. In addition, the issuance of certificates
for Shares acquired under this Agreement shall be subject to any applicable
restrictions under the Company’s operating and formation documents or any
applicable agreements with the Company’s lenders.
2.Non-Transferability. Except as otherwise provided by the Committee in writing,
the Options, and any rights and interests with respect thereto, issued under
this Agreement and the Plan shall not, prior to vesting, be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution or pursuant to a
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Options, or the levy of any execution,
attachment or similar legal process upon the Options, contrary to the terms and
provisions of this Agreement, the Certificate and/or the Plan, shall be null and
void and without legal force or effect.


4



--------------------------------------------------------------------------------



3.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


4.Withholding of Tax. Participant understands that, upon exercise of this
Option, Participant will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the Fair Market Value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Participant shall constitute an agreement by
Participant to report such income in accordance with then applicable law and to
cooperate with Company and its subsidiaries in establishing the amount of such
income and corresponding deduction to the Company and/or its subsidiaries for
its income tax purposes. Withholding for Federal or state income and employment
tax purposes will be made, if and as required by law, from Participant’s then
current compensation, or, if such current compensation is insufficient to
satisfy withholding tax liability, the Company may require Participant to make a
cash payment to cover the liability as a condition of the exercise of this
Option; however, in the case of a cashless exercise, Participant may use Shares
that are the subject of such exercise to pay for any or all such tax liability,
all in accordance with the Company’s rules and procedures governing such
process.
5.Securities Representations. Any shares of Common Stock issued to Participant
upon his exercise of the Options shall be issued to the Participant by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant acknowledges, represents and warrants that:
(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 9.
(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock must be held indefinitely unless
an exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the shares of Common Stock and the Company is under no obligation to
register the shares of Common Stock (or to file a “re-offer prospectus”).
(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock purchased hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
5



--------------------------------------------------------------------------------



6.Entire Agreement; Amendment. This Agreement, together with the Plan and the
Certificate, contains the entire agreement between the parties hereto with
respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter; provided that to the extent the Participant is
party to an effective employment agreement with the Company, the terms set forth
therein shall govern in the event of a conflict with Section 3 of this
Agreement. The Committee shall have the right, in its sole discretion, to modify
or amend this Agreement and/or the Certificate from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement or the Certificate as soon as practicable after the adoption
thereof.
7.Notices. Any notice hereunder by the Participant shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
by the General Counsel of the Company. Any notice hereunder by the Company shall
be given to the Participant in writing and such notice shall be deemed duly
given only upon receipt thereof at such address as the Participant may have on
file with the Company.
8.Acceptance. The Participant shall be deemed to accept this Agreement unless
the Participant provides the Company with written notice to the contrary prior
to the expiration of the 60-day period following the Grant Date, in which case,
the Participant shall forfeit the Options.
9.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
10.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Options awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
11.Compliance with Laws. The issuance of the Options or Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue any Shares pursuant to this Agreement if
any such issuance would violate any such requirements.
12.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the Options are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
6



--------------------------------------------------------------------------------



13.Binding Agreement; Assignment. This Agreement and the Certificate shall inure
to the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement and the Certificate without
the prior express written consent of the Company.
14.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
15.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
16.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
17.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the
Options made under this Agreement is completely independent of any other award
or grant and is made at the sole discretion of the Company; (c) no past grants
or awards (including, without limitation, the Options awarded hereunder) give
the Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
[Remainder of Page Intentionally Left Blank]


7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has issued the Options to the Participant as of
the date first written above.


SANDRIDGE ENERGY, INC.


By: ________________________________
Name:
Title:
8

